                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

                                              )
    CHEYENNE JONES AND SARA J.                )
    GAST, individually and as                 )
    representatives of a class of similarly   )
    situated persons, on behalf of the        )
    COCA-COLA CONSOLIDATED,                   )
    INC. 401(K) PLAN,                         )
                                              )
                   Plaintiffs,                )
                                              ) Case No. 3:20-cv-00654-FDW-DSC
       v.                                     )
                                              )
    COCA-COLA CONSOLIDATED,                   )
    INC., THE BOARD OF                        )
    DIRECTORS OF COCA-COLA                    )
    CONSOLIDATED, INC., THE                   )
    CORPORATE BENEFITS                        )
    COMMITTEE OF COCA-COLA                    )
    CONSOLIDATED, INC. and DOES               )
    No. 1-20, whose names are currently       )
    unknown,                                  )
                                              )
                   Defendants.                )
                                              )
                            CONSENT PROTECTIVE ORDER
            The Parties have agreed that certain categories of documents and information
should receive confidential treatment. To that end, they have agreed to the terms of
this Order.1 Accordingly, it is ORDERED:

1
  The litigants in this case are Cheyenne Jones, Sara J. Gast, Coca-Cola
Consolidated, Inc., the Board of Directors of Coca-Cola Consolidated, Inc., and the
Corporate Benefits Committee of Coca-Cola Consolidated, Inc. (each individually a
“Party” and collectively the “Parties”).


        Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 1 of 17
      1.       Scope. This Order permits Parties and Non-Parties to designate and
disclose documents and information in this case as CONFIDENTIAL or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY (the “Covered Information”), in
accordance with the procedures set forth below. This Order will govern all Covered
Information that a Party or Non-Party produces or receives in discovery in the above-
captioned case. It does not restrict or otherwise govern a Party’s or Non-Party’s use
of its own Covered Information. Documents that are available in the public domain
are not Covered Information.
      2.       Definitions.
           a. “Confidential.” Information designated as “CONFIDENTIAL” is
information that is not in the public domain and contains personal identifying
information, personal financial information, protected health information,
confidential and proprietary business information, and any other information that
may reasonably be characterized by a Party as requiring confidential treatment to
protect a legitimate business, privacy, or other interest.
      CONFIDENTIAL information includes, but is not limited to, the following
information when it identifies an individual: social security numbers, addresses,
account numbers, medical bills, medical charts, invoices, itemized billing
statements, explanations of benefits, checks, notices, and requests, as well as any
summaries or compilations of the information contained in those documents,
inasmuch as such summaries or compilations themselves include CONFIDENTIAL
information.
      CONFIDENTIAL information also includes Protected Health Information
(PHI) as defined by the Health Insurance Portability and Accountability Act of 1996
(HIPAA) Privacy Rule. 45 C.F.R. § 160.103. A HIPAA Covered Entity may disclose
PHI in the course of a judicial proceeding if certain “satisfactory assurances” are


                                         -2-
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 2 of 17
received. This Order provides the requisite satisfactory assurances that HIPAA
requires. See 45 C.F.R. § 164.512(e)(1)(iv).2
      In accordance with the HIPAA Privacy Rule, this Order allows for the
disclosure and receipt of a patient’s PHI in the possession of Parties and Non-Parties
to this matter for the limited purpose of this litigation, including during discovery,
at depositions, hearings, or other judicial proceedings. In accordance with the
HIPAA Privacy Rule, this Order specifically prohibits Parties and Non-Parties from
using or disclosing the PHI received in this case for any purpose other than the
litigation. 45 C.F.R. § 164.512(e)(1)(v)(A). Also, in accordance with the HIPAA
Privacy Rule, the PHI disclosed under this Order, including all copies made, will be
returned to the Party or Non-Party that produced it, or will be destroyed within sixty
days of the conclusion of this litigation. 45 C.F.R. § 164.512(e)(1)(v)(B). If the
recipient elects to destroy the PHI disclosed under this Order, the recipient must
provide a certificate of destruction to the Party or Non-Party that produced such PHI
within sixty days of the conclusion of this litigation.
      All Parties and Non-Parties will treat all CONFIDENTIAL information and
all copies of CONFIDENTIAL information as subject to this Order unless and until
the Court orders otherwise or the Parties mutually stipulate otherwise.
      This Order constitutes a qualified protective order under 45 C.F.R.
§ 164.512(e)(1)(v)(A)-(B) of HIPAA’s Privacy Rule.


2
  CONFIDENTIAL information will also include information supplied in any form,
or any portion thereof, that directly or indirectly identifies an individual in any
manner or for which there is a reasonable basis to believe could be used to identify
the individual and relates to the past, present, or future physical or mental health or
condition of the individual, the provision of health care services or supplies to the
individual, or the past, present, or future payment for the provision of health care to
the individual.


                                         -3-
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 3 of 17
      This Order recognizes that it is not practicable to identify and contact all
individuals whose names or privileged information may be contained in such records
and that redaction of all such information would be extremely difficult and would
delay the proceedings in this Court. A producing Party may, but is not required to,
elect to redact from any PHI information reflecting the identities of non-Parties
(including putative class members), such as their names, addresses, phone numbers,
social security numbers, or member identification numbers, as an additional layer of
protection.   A producing Party must give reasonable notice of any proposed
redactions to the requesting Party. If the requesting Party believes the identities are
necessary, then the Parties will meet and confer, and if the issue cannot be resolved,
the requesting Party may raise the issue with the Court upon a motion. The
requesting Party will retain the burden of establishing the impropriety of the
redactions.
           b. “Confidential-Attorneys’ Eyes Only.” Information designated as
“CONFIDENTIAL-ATTORNEYS’ EYES ONLY” is information that the
designating Party or Non-Party reasonably and in good faith believes is so
competitively sensitive that its disclosure to another Party could result in significant
competitive or commercial disadvantage or other significant harm to the designating
Party or Non-Party or another person.
      3.      Form and Timing of Designation.
           a. Documents. A Party or Non-Party may designate a document as
confidential by stamping the word(s) CONFIDENTIAL or CONFIDENTIAL-
ATTORNEYS’ EYES ONLY on each page of the document in a manner which will
not interfere with the document’s legibility. If a document cannot be stamped on
each page and is instead produced in native format in accordance with the agreed
Stipulation Regarding the Collection and Production of Documents and
Electronically Stored Information, a Party or Non-Party may designate the document
                                         -4-
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 4 of 17
(including but not limited to MS-Excel files) as confidential by (i) stamping the
word(s) CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY on
a bates-numbered single-page .TIFF or .TIF image stamped “Produced in Native
Format” and (ii) marking the native document with a similar notation in a manner
that will not interfere with the document’s legibility. Documents generally should
be designated by the producing Party before, or contemporaneously with, the
production or disclosure of the documents. But inadvertent or unintentional
production of documents without prior designation will not be deemed a waiver, in
whole or in part, of the right to designate documents as otherwise allowed by this
Order.
            b. Deposition or Other Proceeding. In the case of depositions or other
pre-trial testimony, designation of the portion of the transcript (including exhibits)
containing Covered Information will be made (i) by a statement to that effect on the
record during the proceeding in which the testimony is received, or (ii) by written
notice served on the court reporter and all counsel of record in this litigation within
fourteen business days after receipt of the transcript. The court reporter will indicate
the portions designated as CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’
EYES ONLY and segregate them as appropriate. But before that fourteen-business-
day period expires, all testimony, exhibits and transcripts of depositions or other
testimony will be treated as CONFIDENTIAL-ATTORNEYS’ EYES ONLY
material.
            c. Written Discovery Responses.          Specific   discovery    responses
(including responses and objections to interrogatories, requests for production of
documents, and requests for admission) may be designated as confidential by
marking the pages of the document that contain such information with the notation
CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY.


                                         -5-
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 5 of 17
           d. Non-Written Materials. Any non-written Covered Information may
be designated by labeling the outside of that non-written material with the words
CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY. If a
receiving Party generates any “hard copy” transcription or printout from any
designated non-written materials, then the person who generates that “hard copy”
transcription must affix the appropriate stamp under Paragraph 3(a) above and take
reasonable steps to maintain the confidentiality of those materials.
           e.    Designation Of Materials Produced By Another Party or Non-
Party.      A Party or Non-Party may designate as CONFIDENTIAL or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY materials produced by another
Party or Non-Party under this Order. Those designations generally should be made
within fifteen business days of receiving the production, to the extent practicable.
But any failure to make the designation within that period will not be deemed a
waiver, in whole or in part, of the right to designate documents as otherwise allowed
by this Order. Parties and Non-Parties will comply with all reasonable requests to
delay distribution of produced materials until such time as a Party or Non-Party can
review the production to determine whether a designation is warranted.
      4.        Protection of Covered Information.
           a. General Protections. No Covered Information will be used or
disclosed for any purposes whatsoever other than preparing for and conducting the
litigation. This restriction applies to all persons permitted to see Covered
Information under this Order.
           b. Disclosure of Covered Information.
                (1)   Counsel and Court Personnel. The following individuals may
                      review      CONFIDENTIAL           and      CONFIDENTIAL-
                      ATTORNEYS’ EYES ONLY documents and information
                      without the prior approval of the designating Party and without
                                         -6-
    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 6 of 17
             executing an acknowledgment (in the form set forth at
             Attachment A) that they have read and understand the terms of
             this Order and are bound by it. Such documents must be used
             solely for purposes of this litigation.
                A. The Parties’ Counsel (including in-house and outside
                   counsel) and all of their respective employees and
                   document services vendors;
                B. The Court, any mediator that the Court orders or the
                   Parties agree to, and their respective staffs; and
                C. Court    reporters,     videographers,   and   stenographers
                   transcribing a deposition, conference, hearing, or trial.
       (2)   Parties.
                A. The Parties may review CONFIDENTIAL documents and
                   information only after executing an acknowledgment (in
                   the form set forth at Attachment A) that they have read and
                   understand the terms of this Order and are bound by it.
                   Such documents must be used solely for purposes of this
                   litigation.
                B. The     Parties    may    not   review   CONFIDENTIAL-
                   ATTORNEYS’ EYES ONLY documents or information.
                C. All signed acknowledgements by the Parties will be
                   maintained by the Parties’ Counsel and will be provided
                   to the designating Party or Non-Party upon request.
       (3)   Limited Disclosure of Covered Information. The Parties, the
             Parties’ Counsel, and all of their respective employees and
             document services vendors will not disclose or permit the
             disclosure of any documents or information designated
                                     -7-
Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 7 of 17
            CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES
            ONLY under the terms of this Order to any other person or entity
            except those set forth below, and then only after the person to
            whom disclosure is to be made has executed an acknowledgment
            (in the form set forth at Attachment A) that they have read and
            understand the terms of this Order and are bound by it. All signed
            acknowledgements of the following individuals will be
            maintained by the Parties’ Counsel and will not be disclosed to
            opposing counsel unless the Parties agree to disclosure or the
            Court finds that disclosure is necessary to investigate a violation
            of this Order. Subject to those requirements, the following
            categories of persons may be allowed to review information
            designated     CONFIDENTIAL           and      CONFIDENTIAL-
            ATTORNEYS’ EYES ONLY under this Order:
               A. Investigators, consultants, expert witnesses, or settlement
                  administration vendors retained by the Parties or the
                  Parties’ Counsel in connection with the litigation;
               B. Witnesses and their counsel in preparation for or during
                  depositions, court-mandated conferences or hearings, or
                  the trial of this case, provided that (a) the record reflects
                  that the witness is already familiar with the subject matter
                  of the CONFIDENTIAL information and (b) no copies of
                  CONFIDENTIAL material may be retained by such
                  witnesses or their counsel;
               C. Individuals who authored, prepared, or previously
                  received the information;


                                 -8-
Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 8 of 17
                       D. Insurance companies from which Defendants have sought
                           or may seek coverage to (i) provide or reimburse for the
                           defense of this litigation or (ii) satisfy all or part of any
                           judgment; and
                       E. Any other persons upon consent of the designating Party
                           or Non-Party or upon order of the Court.
           c. Copies. All copies, duplicates, extracts, summaries, or descriptions of
Covered Information designated as CONFIDENTIAL or CONFIDENTIAL-
ATTORNEYS’ EYES ONLY under this Order, or any portion of such a document,
must be affixed with the appropriate designation if it does not already appear on the
copy. The copies, duplicates, extracts, summaries, or descriptions will be afforded
the full protection of this Order.
      5.      Filing of Covered Information. Subject to Paragraph 6, any Party
seeking to file Covered Information with the Court must contact the designating
Party or Non-Party five business days before the filing to (a) provide the designating
Party or Non-Party with notice that it seeks to file Covered Information with the
Court; and (b) meet and confer in good faith to determine whether a redacted version
of the Covered Information can be filed with the Court. If the Parties do not agree to
file a redacted version, the Party seeking to file such Covered Information must file
such material in accordance with the Court’s standard procedures for filing
documents under seal (see Local Civil Rule 6.1) when any documents (including
briefs), tangible things, or information designated as CONFIDENTIAL or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY are submitted to the Court in
support of or in opposition to a motion or introduced at a hearing or during trial. The
Parties must work together in good faith to coordinate the filing of all motions and
material covered by this paragraph to permit compliance with the Local Rules.


                                         -9-
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 9 of 17
      6.      Challenges to Designation. Any designation is subject to challenge
according to the following procedures:
           a. The burden of proving the necessity of a designation remains with the
Party or Non-Party asserting confidentiality.
           b. A Party or Non-Party who contends that documents designated are not
entitled to confidential treatment must give written notice to the designating Party
or Non-Party of the specific documents (by Bates number) and specific basis for the
challenge. The designating Party or Non-Party will have fifteen days from service
of the written notice to determine whether the dispute can be resolved without
judicial intervention. If no resolution is reached, the Party challenging the
designation may move the Court for an order removing the designation, and any
papers filed in support of or in opposition to this motion must, to the extent
necessary, be filed under seal to preserve the claimed confidentiality of the material.
           c. Notwithstanding any challenge to the designation of documents, all
material    previously    designated     CONFIDENTIAL           or   CONFIDENTIAL-
ATTORNEYS’ EYES ONLY must continue to be treated as subject to the full
protections of this Order until either (1) the Party or Non-Party claiming the
designation withdraws such designation in writing or (2) the Court rules that the
documents     should     no   longer    be   designated    as    CONFIDENTIAL          or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY.
           d. Challenges to the confidentiality of documents may be made at any time
and are not waived by the failure to raise the challenge at the time of initial disclosure
or designation.
      7.      Inadvertent Production of Privileged Information or Work
Product. Consistent with Rule 502 of the Federal Rules of Evidence, the inadvertent
disclosure of protected communications or information will not constitute a waiver
of any privilege or other protection (including work product). Upon realizing an
                                          - 10 -
    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 10 of 17
inadvertent disclosure, the producing Party will notify the receiving Party of the
inadvertent disclosure and instruct the receiving Party to promptly sequester, return,
delete, or destroy all copies of the inadvertently produced communications or
information (including any and all work product containing such communications
or information). Upon receiving such a request from the producing Party, the
receiving Party must promptly sequester, return, delete, or destroy all copies of such
inadvertently produced communications or information (including any work product
containing such communications or information), and must make no further use of
such communications or information (or work product containing such
communications or information). Nothing in this Order prevents the receiving Party
from challenging the propriety of the attorney-client, work product, or other
designation of protection.
       8.      Treatment on Conclusion of Litigation.
            a. Order Remains in Effect. The Court will retain continuing jurisdiction
after the conclusion of this litigation, including without limitation during any appeal,
to enforce the provisions of this Order, in accordance with its contempt powers and
with all other powers provided for in this Order. The ultimate disposition of
protected materials is subject to a final order of the Court on the completion of the
litigation.
            b. Return of Designated Documents. Subject to any final order of the
Court on the completion of the litigation, within thirty days after the conclusion of
the litigation, including conclusion of any appeal, all documents treated as
CONFIDENTIAL or CONFIDENTIAL-ATTORNEYS’ EYES ONLY under this
Order must be returned to the producing Party or Non-Party unless: (1) the document
has been entered as evidence or filed in Court; or (2) the receiving Party opts for
destruction in lieu of return, in which case the receiving Party should provide prompt
notice of this election and provide a certification that it has destroyed all applicable
                                         - 11 -
    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 11 of 17
Covered Information within thirty days after the conclusion of the litigation.
Notwithstanding the above requirements to return or destroy documents, counsel of
record may retain attorney work product, without limitation. An attorney may use
his or her work product in a subsequent litigation provided that such use does not
disclose the confidential information. Additionally, the Parties need not destroy
backup media so long as the Party has a data destruction policy for the backup media
that will result in the overwriting or destruction of that data. Similarly, in-house
counsel, outside counsel, experts or consultants retained to assist with the litigation,
and their respective employees or staff, are not required to destroy CONFIDENTIAL
or CONFIDENTIAL-ATTORNEYS’ EYES ONLY material contained in their
email accounts or document management systems, so long as they otherwise comply
with this Order with respect to such retained material.
      9.     Order Subject to Modification. This Order is subject to modification
on the motion of any Party. The Order will not, however, be modified until the
Parties have been given notice and an opportunity to be heard on the proposed
modification.
      10.    No Judicial Determination. This Order is entered for the purpose of
facilitating discovery and protecting confidentiality. Nothing in the Order will be
construed or presented as a judicial determination that any specific document or item
of   information    designated     as   CONFIDENTIAL          or   CONFIDENTIAL-
ATTORNEYS’ EYES ONLY by counsel is subject to protection under Rule 26(c)
of the Federal Rules of Civil Procedure or otherwise until a document-specific ruling
has been made.
      11.    Persons Bound. This Order is effective upon being entered and binds:
(1) counsel of record who signed below and their respective law firms; (2) their
respective clients; and (3) Non-Parties.


                                           - 12 -
     Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 12 of 17
      12.    Relief from Order. A Party or Non-Party needing relief from the
provisions of this Order may, if agreement between or among the Parties cannot be
reached, seek appropriate relief from the Court upon due notice to all other Parties.
This Order is without prejudice to all rights of Parties and Non-Parties regarding
objections as to discovery and admissibility as set forth in this Court’s Local Civil
Rules and Federal Rules of Civil Procedure. Each Party specifically reserves the
right to object to the use or admissibility of all confidential information disclosed, in
accordance with applicable law.
      13.    Service of Order.       The Parties will serve a copy of this Order
simultaneously with any subpoena or other discovery request made to a Non-Party.

      SO ORDERED.

                                   Signed: August 2, 2021




                                         - 13 -
    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 13 of 17
Dated: August 2, 2021

/s/ Brian D. Boone                     /s/ Mark K. Gyandoh
Brian D. Boone                         Mark K. Gyandoh (pro hac vice)
N.C. Bar No. 38910                     Gabrielle P. Kelerchian
Brandon C.E. Springer                  Capozzi Adler, P.C.
N.C. Bar No. 54523                     312 Old Lancaster Road
ALSTON & BIRD LLP                      Merion Station, PA 19066
101 South Tryon Street, Suite 4000     Telephone: (610) 890-0200
Charlotte, NC 28280-4000               Facsimile: (717) 233-4103
Phone: (704) 444-1000                  Email: markg@capozziadler.com
Fax: (704) 444-1111                           gabriellek@capozziadler.com
brian.boone@alston.com
brandon.springer@alston.com            Daniel K. Bryson, NC Bar No. 15781
                                       Jeremy R. Williams, NC Bar No. 48162
Emily S. Costin                        Whitfield Bryson LLP
Pro hac vice                           900 W. Morgan Street
ALSTON & BIRD LLP                      Raleigh, NC 27603
The Atlantic Building                  Telephone: (919) 600-5000
950 F Street, NW                       Facsimile: (919) 600-5035
Washington, DC 20004                   Email: dan@whitfieldbryson.com
Phone: (202) 239-3695                          jeremy@whitfieldbryson.com
Fax: (202) 239-3333
emily.costin@alston.com                Kolin C. Tang
                                       Miller Shah LLP
R. Blake Crohan                        201 Filbert Street, Suite 201
Pro hac vice                           San Francisco, CA 94133
ALSTON & BIRD LLP                      Telephone: (415) 429-5272
One Atlantic Center                    Facsimile: (866) 300-7367
1201 W. Peachtree St., Suite 4900      Email: kctang@millershah.com
Atlanta, GA 30309
Phone: (404) 881-7000                  James E. Miller
Fax: (404) 881-7777                    Laurie Rubinow
blake.crohan@alston.com                Miller Shah LLP
                                       65 Main Street
Counsel for Defendants                 Chester, CT 06412
                                       Telephone: (860) 526-1100
                                       Facsimile: (866) 300-7367
                                       Email: jemiller@millershah.com
                                              lrubinow@millershah.com



                                       James C. Shah
                                       Alec J. Berin
                                       Miller Shah LLP


                                     - 14 -
   Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 14 of 17
                                 1845 Walnut Street, Suite 806
                                 Philadelphia, PA 19103
                                 Telephone: (610) 891-9880
                                 Facsimile: (866) 300-7367
                                 Email: jcshah@millershah.com
                                        ajberin@millershah.com

                                 Donald R. Reavey
                                 Capozzi Adler, P.C.
                                 2933 North Front Street
                                 Harrisburg, PA 17110
                                 Telephone: (717) 233-4101
                                 Facsimile: (717) 233-4103
                                 Email: donr@capozziadler.com

                                 Counsel for Plaintiffs and the Plan




                               - 15 -
Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 15 of 17
                                ATTACHMENT A

           ACKNOWLEDGMENT OF UNDERSTANDING AND
                 AGREEMENT TO BE BOUND

                UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION

                                          )
CHEYENNE JONES AND SARA J.                )
GAST, Individually and as                 )
representatives of a class of similarly   )
situated persons, on behalf of the        )
COCA-COLA CONSOLIDATED,                   )
INC. 401(K) PLAN,                         )
                                          )
             Plaintiffs,                  )
                                          ) Case No. 3:20-cv-00654-FDW-DSC
    v.                                    )
                                          )
COCA-COLA CONSOLIDATED,                   )
INC., THE BOARD OF                        )
DIRECTORS OF COCA-COLA                    )
CONSOLIDATED, INC., THE                   )
CORPORATE BENEFITS                        )
COMMITTEE OF COCA-COLA                    )
CONSOLIDATED, INC.; and DOES              )
No. 1-20, Whose Names Are                 )
Currently Unknown,                        )
                                          )
             Defendants.                  )

              ACKNOWLEDGMENT OF UNDERSTANDING
                 AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he or she has read the Order dated
[__________________], in the above captioned action, understands the terms
thereof, and agrees to be bound by such terms. The undersigned submits to the
jurisdiction of the United States District Court for the Western District of North


    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 16 of 17
Carolina in matters relating to the Order and understands that the terms of said Order
obligate him/her to use discovery materials designated CONFIDENTIAL solely for
the purposes of the above-captioned action, and not to disclose any such confidential
information to any other person, firm or concern.

      The undersigned acknowledges that violation of the Order may result in
penalties for contempt of court.

             Name:               _____________________
             Job Title:          _____________________
             Employer:           _____________________
             Business Address: _____________________



Date:        _____________________


Signature:   _____________________




    Case 3:20-cv-00654-FDW-DSC Document 40 Filed 08/02/21 Page 17 of 17
